Citation Nr: 1109879	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-12 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for neck to ankle pain, to include as secondary to the service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.

2.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.

3.  Entitlement to service connection for a stomach disorder, to include as secondary to the service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.

4.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This appeal comes to the Board of Veterans' Appeals (BVA or Board) from the July and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's claims for service connection for a back disorder, a neck to ankle pain disorder, and a stomach disorder, and also granted the Veteran's claim for service connection for PTSD at a 30 percent disability rating.  

The issues of service connection for a back disorder, a neck to ankle pain disorder, and a stomach disorder, to include as secondary to the service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar, will be addressed in the REMAND portion of the decision below.  



FINDING OF FACT

On January 22, 2010, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw his appeal with respect to his claim of entitlement to a higher initial disability rating for his PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a higher disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran fully appealed his initial rating for PTSD by filing a Notice of Disagreement in July 2005 and a Substantive Appeal (VA Form 9) in May 2008.  He was granted an increased rating to 50 percent for the appeal period in February 2006.  A later rating decision of August 2009 granted him an increased rating of 70 percent for his PTSD as well as entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, based on his PTSD disability, for a part of the appeal period.  

Ordinarily, in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable, and an appeal remains in contention when less than the maximum allowable benefit is granted to the Veteran for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, subsequent to the December 2009 certification of the appeal to the Board, in a January 2010 statement, the Veteran indicated his intention to withdraw the PTSD issue on appeal.  This was subsequently confirmed by further statements submitted by the Veteran in February and March 2010.  See also the October 2010 BVA hearing transcript pg. 3.  As such, the Veteran has clearly withdrawn his claim for a higher initial rating for his service-connected PTSD in accordance with the governing statute.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.


ORDER

The appeal for the claim for a higher initial disability rating for PTSD is dismissed.


REMAND

Prior to addressing the merits of the Veteran's claims for service connection for neck to ankle pain, a back disorder, and a stomach disorder, the Board finds that additional development of the evidence is required.

First, the Board notes that the Veteran's back disorder currently at issue was initially articulated as a claim for an increase in the already service-connected residuals of a shell fragment wound to the left side of the abdomen.  See the Veteran's December 2004 claim.  Then, in his March 2006 Notice of Disagreement (NOD), the Veteran also argued that the service connection claims currently on appeal are related to his service-connected shell fragment wound residuals.  Further statements indicate that the Veteran believes that his service connection claims on appeal are in some way related to his service-connected shell fragment wound residuals.  See the Veteran's representative's statement of December 2009; see also the October 2010 BVA hearing transcript.  

The Board is required to consider all issues raised either by the claimant, or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  As the Veteran's service connection claims for a back disorder, a neck to ankle pain disorder, and a stomach disorder are all asserted to be related to his service-connected residuals of a shell fragment wound to the left side of the abdomen, the Board concludes that the Veteran's claims raise the possibility that his claims may be entitled to service connection on direct, secondary, or aggravation, bases.  As such a remand is in order to fully address these issues.

Therefore, although the RO sent the Veteran notice letters dated in January, June, and July 2005 to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. § 3.159, these letters have only addressed the Veteran's claims for service connection on a direct basis, but have not notified him of the elements necessary for a claims as secondary to or aggravated by his service-connected shell fragment wound residuals.  Therefore, these letters have not completely addressed all of the theories of entitlement to service connection raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his service connection claims for a back disorder, a neck to ankle pain disorder, and a stomach disorder on a direct basis, as well as the information and evidence necessary to substantiate his claims as secondary to or aggravated by the service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the letter should comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying him of all elements of his claim, including the elements of a disability rating and effective date.  

Second, the Veteran has also indicated that he is currently receiving VA medical treatment relevant to the current orthopedic disorders at issue.  Specifically, the Veteran has indicated that he has been receiving VA-provided chiropractic treatment for his back and neck to ankle pain disorders.  See BVA hearing transcript pgs. 7-9.  As such, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It appears that no attempt has been made to obtain these records; therefore, the RO should attempt to obtain any current relevant chiropractic VA medical treatment records which may be available, as these may have a bearing on the claims at issue.

Finally, the Board concludes that the Veteran should be provided with new VA examinations which fully address his contentions regarding his claims for service connection for neck to ankle pain, a back disorder, and a stomach disorder.  

In regards to the Veteran's back and neck to ankle pain claims, the Veteran has indicated that his neck to ankle pain disorders are related to his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.  See the Veteran's December 2004 claim, March 2006 NOD, and December 2009 statement by the Veteran's representative.  The earliest evidence of back pain in the medical record dates from December 1998.  Subsequently, the Veteran was provided with a VA medical examination in May 2006, which diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine and indicated that this disorder's onset occurred around 1990 and was not related to the Veteran's in-service shrapnel injury.  However, in December 2006, the Veteran was also treated for neck pain, and in March 2007 he was diagnosed with degenerative disc disease of the cervical spine.  The Board notes that the Veteran's claim of neck to ankle pain is quite broad, and may also be considered to encompass his currently diagnosed cervical spine disorder.  Furthermore, the May 2006 opinion did not address whether or not the Veteran's spine disorders may be aggravated by his service-connected residuals of a shell fragment wound to the left side of the abdomen.

In regards to the Veteran's stomach disorder claim at issue, the Veteran has also argued that this disorder is connected to his shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.  See the Veteran's December 2004 claim, March 2006 NOD, and December 2009 statement by the Veteran's representative.  At his March 1971 VA medical examination and a VA medical treatment record dated in March 2005, both indicate that the Veteran was not experiencing any gastro-intestinal issues.  However, in September 2005, the Veteran's VA medical treatment records show that he was complaining of gastro-intestinal problems, although these were indicated as being related to anxiety.  A March 2006 VA medical treatment record indicates that the Veteran was diagnosed with IBS (irritable bowel syndrome), and it was indicated that the Veteran had been experiencing symptoms of this disorder since 1969, in other words from the time of his active military service.  The Veteran was provided with a VA medical examination regarding this disorder in February 2007, which concluded that the Veteran's stomach disorder was not related to his in-service shell fragment wound injury of the left side of the abdomen.  However, this opinion also did not address the possibility that the Veteran's stomach condition might also be aggravated by his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.

When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this instance, the VA examinations of May 2006 and February 2007 did not completely address the issues of service connection on a secondary basis or any possibility of aggravation of a non-service-connected disorder by his service-connected residuals of a shell fragment wound to the left side of the abdomen.  Further, the Veteran has been diagnosed with a cervical spine disorder which should also be addressed.  Therefore, new examinations are necessary to completely address the evidence of record.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and guidance from the United States court of Appeals for Veterans Claims in connection with his claims for service connection for a low back disorder, a neck to ankle pain disorder, and a stomach disorder, to include as secondary to or aggravated by the residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.  

2.  The RO/AMC should obtain and associate with the claims file any chiropractic treatment records, as identified by the Veteran in the October 2010 BVA hearing.  See transcript pgs. 7-9. 

3.  The RO/AMC should obtain and associate with the claims file VA medical treatment records dated from after March 2009.  

4.  After the development requested in the first three paragraphs has been completed, the Veteran should be afforded a neurological examination regarding that nature and etiology of any neck to ankle pain and back disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to the following:  

Provide a comprehensive history and diagnosis of any current neck to ankle pain or back disorder found.  The history provided should specifically address: the Veteran's in-service shell fragment wound injury of August 1969 and in-service treatment, as well as the history of the service-connected residuals of this injury, the findings of the December 1998 VA medical examination, the March 2005 VA medical treatment records which indicate that he was experiencing degenerative changes of the lumbar spine at that time, the findings of the May 2006 VA medical examination, the March 2007 diagnosis of degenerative disc disease of the cervical spine, and any relevant history provided by the Veteran, as well as any other relevant medical evidence of record including any evidence obtained subsequent to this remand.  

The examiner should then answer the following questions for each disorder identified:

i) Is it at least as likely as not that any currently identified disorder is caused by the Veteran's active service, including his shell fragment wound injuries of August 1969?

ii) If the answer to question (i) is no, is it at least as likely as not that any currently identified disorder is secondary to his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?

iii) If the answer to question (ii) is no, is it at least as likely as not that any currently identified disorder is aggravated beyond its natural progression by his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?  

iv) Finally, the examiner should comment on the likelihood that any current disorder found is due to post-service intercurrent causes, wholly unrelated to his active service or his service-connected disorder.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  After the development requested in the first three paragraphs has been completed, the Veteran should be afforded an orthopedic examination regarding that nature and etiology of the neck to ankle pain and back disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to the following:  

Provide a comprehensive history and diagnosis of any current neck to ankle pain or back disorder found.  The history provided should specifically address: the Veteran's in-service shell fragment wound injury of August 1969 and in-service treatment, as well as the history of the service-connected residuals of this injury, the findings of the December 1998 VA medical examination, the March 2005 VA medical treatment records which indicate that he was experiencing degenerative changes of the lumbar spine at that time, the findings of the May 2006 VA medical examination, the March 2007 diagnosis of degenerative disc disease of the cervical spine, and any relevant history provided by the Veteran, as well as any other relevant medical evidence of record including any evidence obtained subsequent to this remand.  

The examiner should then answer the following questions for each disorder identified:

i) Is it at least as likely as not that any currently identified disorder is caused by the Veteran's active service, including his shell fragment wound injuries of August 1969?

ii) If the answer to question (i) is no, is it at least as likely as not that any currently identified disorder is secondary to his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?

iii) If the answer to question (ii) is no, is it at least as likely as not that any currently identified disorder is aggravated beyond its natural progression by his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?  

iv) Finally, the examiner should comment on the likelihood that any current disorder found is due to post-service intercurrent causes, wholly unrelated to his active service or his service-connected disorder.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

6.  After the development requested in the first three paragraphs has been completed, the Veteran should be afforded an examination regarding that nature and etiology of any stomach disorder currently present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to the following:  

Provide a comprehensive history and diagnosis of any gastrointestinal disorder found.  The history provided should specifically address: the Veteran's in-service shell fragment wound injury of August 1969 and in-service treatment, as well as the history of the service-connected residuals of the injury, the findings of the March 1971 and December 1998 VA medical examinations, the March 2005 VA medical treatment record which indicates that he was not experiencing gastro-intestinal symptoms at that time, the findings of the February 2007 VA medical examination, and any relevant history provided by the Veteran, as well as any relevant evidence obtained subsequent to this remand.  

The examiner should then answer the following questions for each disorder identified:

i) Is it at least as likely as not that any currently identified gastrointestinal disorder is caused by the Veteran's active service, including his shell fragment wound injuries of August 1969?

ii) If the answer to question (i) is no, is it at least as likely as not that any currently identified disorder is secondary to his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?

iii) If the answer to question (ii) is no, is it at least as likely as not that any currently identified disorder is aggravated beyond its natural progression by his service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar?  

iv) Finally, the examiner should comment on the likelihood that any current disorder found are due to post-service intercurrent causes, wholly unrelated to his active service or his service-connected disorder.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

7  Then, readjudicate the Veteran's claims for service connection for neck to ankle pain and a back disorder, and for a stomach disorder, to include as secondary to the Veteran's currently service-connected residuals of a shell fragment wound to the left side of the abdomen with a postoperative exploratory laparotomy scar.  Adjudication of the claims must consider the applicability of aggravation of a non-service-connected disorder by a service-connected disorder as provided in 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


